Citation Nr: 1423091	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee condition. 

2.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1974 to October 1976.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that in pertinent part denied the claim for service connection for tinnitus and denied reopening the claim for service connection for a left knee condition.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran filed a notice of disagreement in March 2009 and was provided with a statement of the case in July 2009.  The Veteran perfected his appeal with an August 2009 VA Form 9.  

The issues were previously remanded by the Board in June 2011 for further development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a December 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for a left knee condition, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a final decision issued in March 2002, the RO implicitly reopened and denied entitlement to service connection for a left knee condition on a primary and secondary basis.  

2.  Evidence submitted since the March 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee condition, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's tinnitus was not present during service and is not shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee condition is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the March 2002 rating decision regarding a left knee condition is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria establishing entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In light of the Board's favorable decision to reopen the claim of entitlement to service connection for a left knee condition, no discussion of the VA's duty to notify and assist is necessary for this matter.  

In regards to the Veteran's claim of entitlement to service connection for tinnitus, the notice requirements were accomplished in a letter sent in February 2008, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, post-service VA records, and Social Security Administration (SSA) records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA audiology examination in July 2008.  The Board finds that the VA examination report is adequate because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Board is also satisfied that there has been substantial compliance with the June 2011 remand directives, which included obtaining the Veteran's SSA records.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a left knee condition.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Here, the record reflects that the Veteran was initially denied service connection for a left knee condition in December 1998.  

In a March 2002 rating decision, the RO implicitly reopened and denied entitlement to service connection for a left knee condition on a primary and secondary basis.  The RO concluded that the evidence did not show that the left knee condition was related to the service-connected right knee chondromalacia, nor was there any evidence of this disability during service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on March 22, 2002.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

The evidence of record at the time of the March 2002 rating decision included the Veteran's service treatment records; a July 1998 VA examination that failed to show a left knee condition; VA treatment records dated October 2000 to January 2002; a July 2002 statement in which the Veteran asserted his left knee condition was due to his service -connected right knee condition; and a February 2002 VA examination that noted x-rays revealed mild narrowing of the medial compartment of the left knee and a notation that the Veteran's knees were limited in the respect that the Veteran was in excess of 400 pounds.  

The Veteran submitted an application to reopen his claim in January 2008.  The evidence received since the March 2002 rating decision includes a January 2008 statement in which the Veteran asserted that his left knee condition was due to the stress caused by his service-connected right knee disability; VA treatment records dated July 2007 to January 2008; a July 2008 VA joints examination in which the Veteran asserted his left knee condition was due to either his service-connected right knee disability or low back disability; and the Veteran's SSA records.  

The Board finds that some of the evidence received since the March 2002 rating decision is new in that it was not previously of record.  Of note the July 2008 VA examination in which the Veteran asserted that his left knee condition was due to either his service-connected right knee disability or low back disability.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the Veteran now asserts that his left knee condition may be due to his service-connected low back disability and this theory was not considered in previous rating decisions, the evidence is also material.  As new and material evidence to reopen the claims for service connection for a left knee condition has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

First, the Board finds that the Veteran has a current diagnosis of tinnitus as evidenced by the July 2008 VA audiology examination.  

Second, the Board notes that the Veteran's military occupational specialty (MOS) was voice radio operator, as evidenced by his personnel records.  As such, in-service noise exposure is conceded.

Turning to the question of whether the Veteran's currently diagnosed tinnitus is related to his in-service noise exposure, the Board notes that the Veteran's service treatment records reveal no complaints, treatment, or diagnosis of tinnitus.  On the Veteran's June 1976 separation report of medical examination, the Veteran's ears and ear drums were noted as normal.  On his June 1976 separation report of medical history the Veteran denied ear, nose, or throat trouble and hearing loss.

On his January 2008 claim, the Veteran reported that his MOS in service was tracked vehicle crewman and that he was exposed to hazardous noise when performing his duties in service.  The Veteran reported that he was not provided proper ear protection in service.  The Veteran also reported that he had experienced tinnitus ever since his exposure to acoustic trauma in service.

The Veteran was afforded a VA examination in July 2008.  The Veteran reported that his MOS was radio operator but he did many things and ended up as a tank driver.  The Veteran reported a 20 year history of ear aches.  The Veteran also reported that he hunted as a youth but not since.  The Veteran reported that after the military he worked as a mechanic for 20 years.  The Veteran reported that his tinnitus had been present for 10 to 15 years.  The examiner noted that the Veteran had credible post military noise exposure and the Veteran claimed onset of tinnitus problems within the prior 15 years, when he left the military over 30 years prior.  The examiner concluded that, given this information, it was not likely the Veteran's tinnitus was related to his military duty.  

The Veteran contends, in essence, that he developed tinnitus as a result of service.  Specifically, he maintains that he was exposed to loud noise during service and that his tinnitus results from such noise exposure.  However, the evidence of record does not support the Veteran's contentions to warrant service connection.

The evidence reflects that while the Veteran did sustain noise exposure from his active military service, tinnitus is not shown to be the result thereof.  In this regard, as stated above, the service treatment records do not contain any references to symptoms or a diagnosis of tinnitus.  In fact, when the Veteran was examined in June 1976, for the purpose of separation from service, he reported no pertinent complaints, and his ears and ear drums were clinically evaluated as normal.  No defect or diagnosis relative to tinnitus was indicated.

Moreover, the Board finds the July 2008 VA examiner's opinion to be highly probative to the question at hand.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

Here, the July 2008 VA examiner is a VA audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report reflects review of the Veteran's claims file, interview and examination of the Veteran, and is also consistent with the evidence of record as a review of the Veteran's claims file shows the Veteran did not complain of tinnitus until many years after service.

The Board acknowledges the Veteran's assertions of an onset of tinnitus symptoms at the time of his in-service noise exposure and his symptoms continuing since service.  The Board notes that the Veteran is competent to report on his symptoms.  See Washington, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds that the Veteran's assertions that he suffered an in-service onset of tinnitus symptoms, and that he has suffered from tinnitus since service to be inconsistent with the other (lay and medical) evidence of record.  First, the Board again points to the Veteran's June 1976 separation report of medical history in which the Veteran denied problems with his ear, nose, or throat and hearing loss.  The service treatment records, specifically the 1976 reports of medical history and examination, clearly refute the (current) history reported by the Veteran.  Additionally, tinnitus is not shown in the record until the Veteran's January 2008 claim for compensation, over 32 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Furthermore, the Veteran's credibility is called into question as he initially reported on his January 2008 claim that he had suffered from tinnitus since the acoustic trauma he suffered in service and then told the July 2008 VA examiner that tinnitus had its onset 10 to 15 years prior.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  As such, the Board assigns little probative value to the Veteran's assertions of in-service onset and continuing symptoms of tinnitus since service.  

It is important to point out that the Board does not find that the Veteran's lay statements of in-service onset and continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the other evidence of record, which fails to show tinnitus during the Veteran's period of active military service, and fails to show complaints of tinnitus until over three decades after his discharge from active duty in October 1976.

Lastly, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military service because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of tinnitus is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted in this claim.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

For all the foregoing reasons, the Board finds that the claim for service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition, the appeal to this extent, is allowed.

Entitlement to service connection for tinnitus is denied


REMAND

The Veteran contends that his left knee condition is due to either his service-connected right knee disability or service-connected low back disability.  

The Veteran was afforded a VA examination in July 2008.  The examiner diagnosed left knee medial compartment osteoarthritis and concluded, based on examination and the Veteran's history, that it was not likely that the Veteran's left knee condition would be due to his right knee, his back, or service, but rather due to his obesity and aging and stress upon the left knee as a result of his obesity.  

While the VA examiner provided an opinion as to whether the Veteran's left knee condition was related to his service-connected disabilities, the examiner did not address whether the Veteran's left knee condition has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected right knee and low back disabilities.  See Allen v. Brown ,7 Vet. App. 439 (1995); see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).

Accordingly, the Board finds that the July 2008 opinion is not wholly adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the claims file should be returned to the July 2008 VA examiner to clarify whether the Veteran's service-connected right knee and low back disabilities aggravated his left knee condition.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the July 2008 VA examination for an addendum opinion.  If such examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.  Review of the claims file must be noted in the addendum report.

The examiner should address the following questions:  (1) Is it at least as likely as not (50 percent or greater probability) that the left knee condition was aggravated (i.e., permanently worsened beyond its natural progress) by his service-connected right knee condition? (2)  Is it at least as likely as not (50 percent or greater probability) that the left knee condition was aggravated (i.e., permanently worsened beyond its natural progress) by his service-connected low back condition?  The examiner is requested to explain the reasons and bases for each opinion provided.

2. After the development requested above has been completed to the extent possible, the RO/AMC should re-adjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


